UNITED HILE D

 

 

 

 

AO 91 (Rev. 11/11) Criminal Complaint ALBUQUE, ES STRICT Coy
silk Nene EXICg”
UNITED STATES DISTRICT COURT FEB 19
for the 202
District of New Mexico MITCHE, LR
- FE,
United States of America ) CLERK ~ “FS
Vv. )
Case No. 2\-MJ-2\0
)
Michael PRUDHOMME (born in 1998)
ae Seis
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 7OCT2020 in the county of Bernalillo in the
Districtof New Mexico __ the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922(g)(4) A person who has been adjudicated as a mental defective in possession
of a firearm.

This criminal complaint is based on these facts:
See attached.

Continued on the attached sheet.

f/i—

-

 

Complainant's signature

Michael Mostaghni, Special Agent
_””s«#Printednameandtitle  ==—S
(_] Swom to before me and signed in my presence.
Sworn to telephonically and signed electronically.

Date: 12FEB2021 6 fl up Bume-

Judge’s signature

City and state: Albuquerque, New Mexico B. PAUL BRIONES US MAGISTRATE JUDGE
Printed name and title

 

 

 
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Michael Mostaghni, being duly sworn, depose and state:
. Ihave been a law enforcement officer for approximately 5 years and am employed as a
Special Agent with the Federal Bureau of Investigation (FBI). 1 am assigned to the Safe
Streets Gang Task Force (SSGTF) at the Albuquerque Field Office of the FBI. I primarily
investigate gang-criminal enterprises, and drug trafficking organizations involved in
unlawful possession of firearms, distribution of controlled substances, racketeering
activities, and conspiracies associated with these offenses. I have received on the job
training from other experienced agents, detectives, and correctional officers in the
investigation of gangs and criminal organizations. My investigative training and
experience includes, but is not limited to, interviewing subjects, targets, and witnesses;
writing affidavits for and executing search and arrest warrants; managing cooperating
sources; collecting evidence; conducting surveillance; and analyzing public records.
. This affidavit is submitted in support of a criminal complaint charging Michael
PRUDHOMME (hereinafter PRUDHOMME), born in 1998, with a violation of 18
U.S.C. § 922(g)(4), a person who has been adjudicated as a mental defective in
possession of a firearm.

BACKGROUND
. Through conversations with other law enforcement officials and data base checks I am
aware that PRUDHOMME was adjudicated as mentally incompetent to stand trial due to
mental retardation in the following case:

a. D-202-CR-2017-00349: Abuse of a child (see exhibit 1 — incompetence ruling and order).

Page | 1

 
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

INVESTIGATION

4. On October 7, 2020 PRUDHOMME sold a firearm he possessed to undercover (“UC”)
Alcohol Tobacco And Firearms (“ATF”) Agents within the District of New Mexico. At
approximately 1:09 p.m., PRUDHOMME arrived at a prearranged meeting location
accompanied by an associate, Matthew JAMES. PRUDHOMME and JAMES met with
ATF UC Agents whereby PRUDHOMME reached into the left-side of his waistband,
removed a Sig Sauer, .45 caliber pistol, and handed it to the UC in exchange for $600.00
in US Currency.

CONCLUSION

5. The firearm is described as a Sig Sauer, .45 caliber pistol. ATF Agents queried the
firearm through law enforcement data bases and learned the pistol was reported stolen.
ATF Agents further inspected the firearm recovered from PRUDHOMME and
determined it met the federal definition of a firearm under 18 U.S.C. § 921. The firearm
included the frame and receiver. ATF Agents test fired the firearm and it functioned as
designed. Based on conversations with ATF Agents and your affiant’s training and
experience, the recovered Sig Sauer pistol was manufactured in one of three places:
Herndon, VA; Corner, VA; or Exeter, NH, i.e. not in the state of New Mexico therefore
establishing that the firearm travelled in, and affected interstate commerce before

PRUDHOMME possessed it.

*LEFT INTENTIONALLY BLANK*

Page | 2

 

 
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

6. Based on the above information, there is probable cause to believe that PRUDHOMME
has committed a violation of 18 U.S.C. § 922(g)(4), a person who has been adjudicated as
a mental defective in possession of a firearm. This Complaint was approved for

submission to the Court by AUSA Alexander M.M. Uballez.

Respectfully submitted,

ve Mostaghni
FBI Special Agent

 

Subscribed and sworn telephonically on February 12, 2021:

THE HONORABLE B. PAUL BRIONES
UNITED STATES MAGISTRATE JUDGE

Page | 3

 
FILED IN MY OFFICE
SECOND JUDICIAL DISTRICT COURT
BERNALILLO COUNTY, NM
JAMES A. NOEL

8/14/2018 4:39 PM
STATE OF NEW MEXICO SALVADOR SUAREZ MARTINEZ
COUNTY OF BERNALILLO
SECOND JUDICIAL DISTRICT COURT

NO: D-202-CR-2017-349
STATE OF NEW MEXICO,

Plaintiff,
VS.

MICHAEL WAYNE PRUDHOMME,
Defendant.

ORDER FINDING DEFENDANT INCOMPETENT PURSUANT TO N.MLS.A.
1978 § 31-9-1.6 AND NOTIFICATION TO THE DEPARTMENT OF HEALTH

THIS MATTER having come before the Court on the Defendant’s Motion to
Dismiss for Lack of Competence pursuant to N.M.S.A. 1978 § 31-9-1.6, the Court having
heard the arguments of the parties, and having reviewed the evaluation from Dr.
Schwartz, hereby FINDS:

1. That Defendant, Michael Wayne Prudhomme (DOB: 04-28-98), is not

competent to proceed in this matter.

2. That Defendant, Michael Wayne Prudhomme, is mentally retarded as defined

in N.M.S.A. 1978 § 31-9-1.6(E).

3. That there is not a substantial probability that Defendant, Michael Wayne

Prudhomme will become competent to proceed in this matter within nine (9)
months of the date of the hearing in this matter.

It is, therefore ORDERED:

 
. That Notice of this finding be sent to the New Mexico Department of Health
as set forth in N.M.S.A. 1978 § 31-9-1.6(B).

. That the New Mexico Department of Health, within sixty (60) days of their
notification of this finding, make arrangements for an evaluation to determine
whether Defendant presents a likelihood of serious harm to himself or a
likelihood of serious harm to others pursuant to N.M.S.A. 1978 § 31-9-1.6(B).
. A copy of the evaluation prepared in this matter shall be provided to this
Court, Assistant District Attorney Rebekah Reyes, and Defense Attorney
Mark Ramsey/ Twila Hoon.

. Further proceedings in this matter shall be held in abeyance until such

dangerousness evaluation is completed.

KE PAA

Hon. Christina P. Argyres O
District Court Judge

 

 
FILED IN MY OFFICE {
SECOND JUDICIAL DISTRICT COURT |
BERNALILLO COUNTY, NM

JAMES A. NOEL
8/2/2018 12:33 PM
STATE OF NEW MEXICO GUADALUPE MARRUFO
BERNALILLO COUNTY
SECOND JUDICIAL DISTRICT COURT
STATE OF NEW MEXICO,
Plaintiff,
VS. No. D-202-CR-2017-00349

MICHAEL WAYNE PRUDHOMME

Defendant.

ORDER FINDING DEFENDANT INCOMPETENT TO STAND TRIAL
THIS MATTER having come before the Court on 8-3-/¢ upon Defendant’s Motion
and the Defendant being present and represented by Mark Ramsey and the State of New Mexico
represented by Rep 2fteh Keres, tant District Attorney, and the Court having heard testimony

and the arguments of counsel:

THE COURT HEREBY FINDS that the Defendant: (1) is accused of a felony; (2) is

 

presently not competent to proceed in the criminal case ness
the-frters.

THE COURT WILL HOLD A SUBSEQUENT HEARING TO ADDRESS
DANGEROUSNESS as defined in NMSA 1978 31-9-1.2(D) and an evidentiary hearing to

4

determine the sufficiency of the evidence pursuant to NMSA 1978 31-9-1.5.

ABE P Arsen

HONORABLE CHB\STI“H FP ARAYRE |

 

DISTRICT COURT JUDGE
Submitted and Approved: ;
Mark A. Ramsey ADA '
Attorney for Defendant

P.O. Box 25392, Albuquerque, NM 87125 Rebelah D. Reyes
